Citation Nr: 0831285	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for left knee fusion 
with muscle atrophy, currently rated as 40 percent disabling.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
left hand.

4.  Entitlement to service connection for arthritis of the 
left shoulder.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The Board notes that the veteran was previously represented 
in this appeal by Barbara S. Girard.  In May 2006, Ms. Girard 
withdrew as the veteran's representative.  In June 2006, the 
veteran appointed Virginia Girard-Brady, Esq., as his new 
representative in this appeal.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A review of the record shows that in July 2006, the RO 
certified the veteran's case to the Board for appellate 
review.  In December 2006, the Board received additional 
evidence from the RO, consisting of a service department 
records envelope containing the veteran's original service 
medical records.  

Although the original service department records envelope 
bears a date stamp showing that it was received at the RO on 
February 3, 1955, for reasons which are unclear, it appears 
that such records have not previously been associated with 
his claims folder.  Rather, it appears that the only service 
medical record previously in the claims folder was the 
veteran's January 1954 military discharge medical examination 
report.  For example, in a 1984 decision, the Board noted 
that "[t]he only service medical record available for review 
is a report of his separation examination, conducted in 
January 1954."  

In view of the foregoing, the Board finds that in order to 
avoid any potential prejudice to the veteran, a remand of 
this matter is necessary to afford the RO the opportunity to 
consider the entire record on appeal, including the service 
medical records, in the first instance.  The RO should then 
issue a Supplemental Statement of the Case, in accordance 
with 38 C.F.R. § 19.31 (2007).  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board also observes that in July 2004, the veteran's 
former attorney requested a complete copy of the veteran's 
service medical records.  To ensure that his representative 
has a complete record on which to base her appellate 
arguments, she should also be provided with a copy of the 
additional service medical records recently associated with 
the claims folder.  

Finally, the Board notes that although the RO has previously 
provided the veteran with a VCAA notification letter in 
January 2004, the United States Court of Appeals for Veterans 
Claims has since issued decisions imposing additional 
notification requirements.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in increased rating claims, the VCAA requires that 
VA inform the claimant that in order to substantiate the 
claim, he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in the context of a claim to reopen, VA 
must look at the bases for the denial in the prior decision 
and respond with a VCAA notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

A review of the record indicates that the veteran has not yet 
been provided with the required notification letters in 
compliance with Vazquez-Flores and Kent.  This should be 
corrected on remand.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a claim for an increased 
rating, as outlined by the Court in 
Vazquez-Flores.  The notice should also 
include an explanation as to the bases 
for prior denial of service connection 
for left hip and low back disabilities 
and describe the evidence necessary to 
substantiate that element required to 
establish service connection that was 
found insufficient in the previous 
denial, in accordance with Kent.

2.  After obtaining any additional 
authorization deemed necessary, the RO 
should furnish the veteran's attorney 
with a complete copy of the veteran's 
service medical records.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims, 
considering all the evidence of record.  
If the veteran's claims remain denied, he 
and his attorney should be provided with 
a supplemental statement of the case and 
an opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




